Title: To Thomas Jefferson from James Downie and William Thompson, with Jefferson’s Instructions, 4 May 1781
From: Downie, James,Thompson, William,Jefferson, Thomas
To: Jefferson, Thomas



Sir
Hanover Court House 4th. May 1781.

As prisoners of War on parole at this place we beg leave to address the Executive, hoping no offence will be given.
We were Commanders of Privateers and taken some time past in Hampton Road, since which part of the time we have been in close Confinement. The request we have to make is that our paroles may be extended and permitted to go to New York where our families and Connections are, either by the way of Portsmouth or any other way as will be most agreable.
We are induced to make this Request as we are informed a greater part of the Officers taken by Generals Phillips and Arnold have received general Paroles to go where they pleased.
Our situation is still more disagreable, being detached from our friends, living at an amazing expence, and scarcely any Cloaths but those on our Backs.
Should your Excellency be pleased to indulge us, be assured we shall strictly Comply with the Tenor of our Paroles and return when called for.
We are Sir Your Mo. Obedt & very hble Servants,

James Downie
Willm. Thompson


P.S. If this Request is denied us, paroles only to Portsmouth would be more agreable than our present situation.
To be paroled to Portsmouth
TH: J

